Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s RCE and IDS filed by applicant on 12/15/2021 has been considered.  Claims 44-59 are currently pending. 

Claim Objections
Claims 44, 48, 52, and 56 are objected to because of the following informalities:  
In claim 44, lines 15-16, the term “the second network node” should be amended to “a second network node” in avoid the lack of antecedent basis issue.  
Therefore, for clarity purpose, it is recommended to amend the claim limitations “the second network node is a New Radio NR node and is a secondary node SN” as recited in claim 44 to “a second network node is a New Radio NR node and is a secondary node SN.”
The claim objection of claim 44 analogously applies to claim 48, lines 15-16, claim 52, lines 13-14, and claim 56, lines 13-14.  
Appropriate correction is required.



Allowable Subject Matter
Claims 44-59 would be allowable if the claim objections of claims 44, 48, 52, and 56 as set forth above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 44, a method performed by a user equipment configured with a dual connectivity in a wireless communication system, the method comprising:
“wherein the first network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a master node MN,
wherein a second network node is a New Radio NR node and is a secondary node (SN),
wherein the UE includes an E-UTRA RLC entity and a NR RLC entity, and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node” in combination with other recited elements in claim 44.

In claim 48, a method performed by a user equipment configured with a dual connectivity in a wireless communication system, the method comprising: 
“wherein the first network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a master node; (MN), wherein the second network node is a New Radio NR node and is a secondary node; (SN), and
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re- 

In claim 52, a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising:
“wherein the first network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a master node MN,
wherein a second network node is a New Radio NR node and is a secondary node SN,
wherein the UE includes an E-UTRA RLC entity and a NR RLC entity, and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node” in combination with other recited elements in claim 52.

In claim 56, a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising:
“wherein the first network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a master node MN,
wherein the second network node is a New Radio NR node and is a secondary node SN, and
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re- 

The closest prior art, Yi et al. (US Publication 2016/0014647 A1), teaches a UE receives a configuration message from a small base station on a small cell through RRC signaling message.  When the UE receives the configuration information, it performs the cell change procedure in RLC and PDCP entities of the radio bearer indicated in the configuration information.  The cell change procedure can comprise a re-establishment of the RLC and PDCP entities.  In the case of the re-establishment of the RLC entity, the UE may release the RLC entity after the re-establishment of the RLC entity is performed.  The RLC layer of the second layer supports reliable data transmission whereas the PDCP layer of the second layer perform a header compression function to reduce unnecessary control information for efficient transmission of an IP packet in a radio interface having a relatively small bandwidth.
A second prior art, Agiwal et al. (US 2018/0083688 A1), discloses a 4G/5G communication system wherein a UE connected to a gNodeB receives a signaling message to re-establish PDCP based on a security change indication (see abstract).

However, Yi and Agiwal, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471